AUG 1 9 2015
                                         NO. 1424247
                                                                         FILED IN
STATE OF TEXAS                                 §                  6th COURT OF APPEALS
                                               §                    TEXARKANA, TEXAS
vs.                                            §                  8/20/2015 8:39:19 AM
                                                   8TH JUDICIAL DISTRICT
                                               §                      DEBBIE AUTREY
CHASE HUDSON                                   §   HOPKINS COUNTY, TEXAS  Clerk



                                   NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Chase Hudson, Defendant in the above styled and numbered cause, and gives

this written notice of appeal to the Court of Appeals of the State of Texas from the judgment of

conviction and sentence herein rendered against Chase H   son.




                                            3 19 Main Street
                                            Sulphur Springs, Texas 75483
                                            Tel: (903) 885-7800
                                            Fax: (903) 885-7133
                                            State Bar No. 12519500
                                            flonglaw@gmail.com
                                            Attorney for C hase Hudson



                               CERTIFICATE OF SERVICE

       This is to certify that on August 19, 2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Hopkins County, Texas, by

hand delivery.